Fairchild, J.
It appears from the record that Reffke, who was upwards of seventy-eight years of age, is a man of low mentality and all his life his affairs have been managed by members of his family; that he has an acute and unusual interest in sex relations. In summarizing the evidence in relation to this departure from the normal the court said:
“His first wife conducted all of the affairs during her lifetime and I do not believe that he is able to control his properties and his securities. . . . He is not insane or bordering on insanity unless his sexual delusions prompted by his senility might be considered as something approaching senile dementia.”
We do not consider it necessary to review with any detail the evidence submitted upon the trial below, and consider it sufficient to say that while evidence was offered on the part of casual acquaintances and old friends favorable to the appellant, they were unfamiliar with the abnormal tendencies which were manifested to others who testified concerning them, and which show the existence of peculiarities indicating a lack of capacity on appellant’s part ó*f handling and disposing of his property, and an absence of .appreciation of the significance and results of his methods in relation to his property.
*356We hold that the decision below is sustained by evidence showing that by reason of old age, low mentality, and because of abnormal tendencies in particulars leading him into unwarranted extravagances and which make him an easy prey to designing persons, he is mentally incapable of having the charge and management of his property. Secs. 319.16 and 319.17, Stats.
By the Court. — Judgment affirmed.